Dear Auditor Schweich:
This office received your letter of October 7, 2011, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Robert Hess. The fiscal note summary that you submitted is as follows:
  Estimated additional revenue to state government from this proposal is $308 million to $487 million annually with limited estimated implementation costs or savings. The revenue will fund only programs and services allowed by the proposal. Local governmental fiscal impact is unknown.
Under § 116.175.4, RSMo, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the initiative petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  CHRIS KOSTER
  Attorney General *Page 1